Citation Nr: 1034826	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-20 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for vision problems, 
claimed as secondary to service-connected bilateral plantar 
fasciitis.

2.  Entitlement to service connection for head numbness, claimed 
as secondary to service-connected bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to February 1986.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
This case was previously before the Board in February 2008.

The Board's computerized appeals tracking system (VACOLS) 
indicates that the Veteran cancelled his Board video hearing 
scheduled for August 2007.

A January 2010 rating decision granted service connection for 
migraine headaches and assigned a noncompensable rating, 
effective March 26, 2004.  The Veteran has not expressed 
disagreement with the January 2010 RO decision.

In March 2008 correspondence the Veteran appeared to be 
referencing an October 2006 RO decision involving his claim of 
service connection for right hip disability.  This matter is 
referred to the RO for appropriate action.

VA medical records dated from March 2009 to July 2010 have been 
associated with the Veteran's claims file.  To the extent that 
the evidence is pertinent to the issue of entitlement to service 
connection for head numbness, and to the extent that they were 
not considered by the RO in the July 7, 2010 supplemental 
statement of the case, the Veteran's representative (in the 
August 2010 informal hearing presentation) has waived initial RO 
consideration of this evidence.

The issue of entitlement to service connection for vision 
problems, claimed as secondary to service-connected bilateral 
plantar fasciitis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence fails to demonstrate that a disability 
manifested by head numbness is etiologically related to, or 
chronically aggravated by, service-connected bilateral plantar 
fasciitis.


CONCLUSION OF LAW

A disability manifested by head numbness is not proximately due 
to, or chronically aggravated by, service-connected bilateral 
plantar fasciitis.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VCAA notice letters were issued in May 2004 and April 2008.  The 
Board notes that the VCAA letters did not adequately inform the 
Veteran of the evidence necessary to establish service connection 
on a secondary basis.  However, the Veteran has not been 
prejudiced by this VCAA notice defect as the record reflects that 
he had actual notice of the information and evidence necessary to 
substantiate his secondary service connection claim.  In this 
regard, the "Reasons and Bases" section of a May 2005 statement 
of the case essentially set forth the relevant criteria.  In a 
March 2006 letter, the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in the 
event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As VCAA notice was not completed prior 
to the initial AOJ adjudication of the claim, such notice was not 
compliant with Pelegrini.  However, as the case was readjudicated 
thereafter, there is no prejudice to the Veteran in this regard.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA and private medical records.  In May 2009 
the Veteran underwent a VA examination that addressed the medical 
matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the May 2009 VA examination is adequate.  The May 2009 examiner 
considered the pertinent evidence of record, and included a 
contemporaneous examination of the Veteran.  As no disability 
manifested by head numbness was shown, an opinion of etiology was 
not rendered.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue of entitlement to service connection for 
head numbness, claimed as secondary to service-connected 
bilateral plantar fasciitis, has been met.  38 C.F.R. § 
3.159(c)(4).  The Board finds that there has been substantial 
compliance with its February 2008 remand instructions.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not 
referenced any other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met, and the 
Board will address the merits of the claim.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, an 
established service-connected disorder.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection 
includes instances in which an established service-connected 
disorder results in additional disability of another condition by 
means of aggravation.  Allen.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this appeal, effective October 10, 2006.  
The current 38 C.F.R. § 3.310(b) sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Given what appear to be 
substantive changes, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.

VA is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 
2002).

In a May 2005 rating decision, the Veteran was granted service 
connection for bilateral plantar fasciitis.  The Veteran asserts 
that he has a disability manifested by head numbness after 
undergoing steroid injections at the soles of his feet as 
treatment for his plantar fasciitis.

VA records reveal that in September 2002 and October 2002 the 
Veteran received steroid injections at the soles of his feet as 
treatment for his plantar fasciitis.  A July 2004 VA neurological 
record reveals that the Veteran asserted that he had had a 
headache since the September 2002 and October 2002 injections.  
Following physical examination, which included the cranial 
nerves, the examiner noted that it was likely that the Veteran 
"has headache only on the right side."  As noted above, service 
connection has been established for migraines.

At a May 2009 VA neurological examination the Veteran complained 
of numbness of the right side of the head, which "per him [the 
Veteran] is persistent and developed after the retina surgery."  
While a physical examination was undertaken, and right-sided 
headaches were noted, the diagnosis contained no findings related 
to right-side head numbness.

A May 2009 MRI of the brain noted minimal increased T2/FLAIR 
signal present within the periventricular white matter adjacent 
to the right frontal horn; the finding was deemed to be 
nonspecific in nature with no evidence of restricted diffusion or 
pathological enhancement.

The Board finds that the competent medical evidence fails to 
demonstrate that the Veteran has a disability manifested by head 
numbness, let alone a disability manifested by head numbness that 
is etiologically related to, or chronically aggravated by, 
service-connected bilateral plantar fasciitis.  The May 2009 VA 
neurological examiner, while noting "persistent right sided" 
headaches (the Board again notes that a January 2010 RO decision 
granted service connection for migraine headaches) did not note 
any disability manifested by head numbness, and did not in any 
way suggest that a disability manifested by head numbness was 
incurred or chronically worsened by the steroid injections used 
to treat the Veteran's service-connected plantar fasciitis.

As for direct service connection, the Veteran's service treatment 
records reveal no disability manifested by head numbness, and the 
Veteran has not asserted otherwise.  As such, service connection 
for head numbness is not warranted.

Conclusion

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first hand 
knowledge.  A layperson, however, is generally not deemed 
competent to opine on a matter that requires medical knowledge, 
such as the question of whether a chronic disability is currently 
present or a determination of etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for head numbness, claimed as secondary to 
service-connected bilateral plantar fasciitis, is denied.


REMAND

In accordance with the February 2008 Board remand instructions, 
in June 2010 the Veteran underwent a VA ophthalmology examination 
that was to address the medical matters presented by the issue of 
entitlement to service connection for vision problems, claimed as 
secondary to service-connected bilateral plantar fasciitis.  
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is not 
adequate.

The Board observes that the June 2010 VA examiner's opinion did 
not address the question of whether the Veteran's eye problems 
were aggravated by the steroid injections used to treat the 
Veteran's service-connected plantar fasciitis.

Based on the foregoing, the Board finds that the Veteran's claims 
file should be returned to the June 2010 VA ophthalmology 
examiner for the purpose of preparing an addendum (based on all 
the evidence of record) that addresses the question of whether 
the Veteran's vision problems are aggravated by the steroid 
injections used to treat the Veteran's service-connected plantar 
fasciitis.

The Board also observes that the June 2010 VA examiner's language 
concerning whether the Veteran's visual problems are proximately 
due to the steroid injections used to treat the Veteran's 
service-connected plantar fasciitis is not totally clear.  As 
such, the examiner is also asked to state more definitively 
whether it is likely that the Veteran's visual problems are 
proximately due to service-connected bilateral plantar fasciitis 
and the steroid injections used to treat that disability.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should furnish the Veteran's 
claims file to the examiner who conducted 
the June 2010 VA ophthalmology examination 
and request that the examiner review the 
claims file in its entirety.  The examiner 
is requested to provide an addendum 
containing an opinion as to whether it is 
at least as likely as not that the Veteran 
has any visual problems that are aggravated 
by the steroid injections used to treat the 
Veteran's service-connected plantar 
fasciitis.  The examiner is also asked to 
state more definitively whether it is 
likely that the Veteran's visual problems 
are proximately due to service-connected 
bilateral plantar fasciitis and the steroid 
injections used to treat that disability.  
The examiner is asked to provide a 
rationale for any opinion expressed.

If the June 2010 VA examiner is not 
available, the AOJ should request another 
qualified examiner to review the claims 
file (and schedule another examination, if 
necessary) and provide the requested 
opinion.

2.  The AOJ should then readjudicate the 
issue of entitlement to service connection 
for vision problems, claimed as secondary 
to service-connected bilateral plantar 
fasciitis.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


